EXECUTION COPY
















PURCHASE AGREEMENT




among

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as the Seller










COLLEGIATE FUNDING OF DELAWARE, L.L.C.,

as the Purchaser,

and

THE BANK OF NEW YORK,

not in its individual capacity but

solely as the Interim Eligible Lender Trustee







Dated as of July 2, 2007




CHASE EDUCATION LOAN TRUST 2007-A




















--------------------------------------------------------------------------------







TABLE OF CONTENTS




Page




ARTICLE I
TERMS

SECTION 1.1  

Terms

1

ARTICLE II
DEFINITIONS

SECTION 2.1  

Definitions

2

ARTICLE III
SALE/PURCHASE

SECTION 3.1  

Sale/Purchase of Initial Loans.

5

SECTION 3.2  

Sale/Purchase of Additional Trust Student Loans and Substitution of Substituted

Loans

6

SECTION 3.3  

General

7

ARTICLE IV
CONDITIONS PRECEDENT TO PURCHASE OR SUBSTITUTION

SECTION 4.1  

Activities Prior to the Related Purchase Date

7

SECTION 4.2  

Continued Servicing

8

SECTION 4.3  

Bill of Sale/Loan Transmittal Summary Form

8

SECTION 4.4  

Endorsement.

8

SECTION 4.5  

Officers’ Certificate

8

SECTION 4.6  

Loan Transfer Statement

8

SECTION 4.7  

Power of Attorney

9

SECTION 4.8  

Contemporaneous Sale

9

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND INTERIM ELIGIBLE
LENDER TRUSTEE AND COVENANT OF THE SELLER

SECTION 5.1  

General Representations and Warranties of the Seller

9

SECTION 5.2  

Particular Representations and Warranties of the Seller

9

SECTION 5.3  

Representations and Warranties of the Interim Eligible Lender Trustee

12

SECTION 5.4  

Covenant of the Seller

12

ARTICLE VI
REPURCHASE OF TRUST STUDENT LOANS; REIMBURSEMENT; SUBSTITUTION

SECTION 6.1  

Repurchase and Reimbursement.

13

SECTION 6.2  

Substitution.

14

SECTION 6.3  

Remedy

15

ARTICLE VII
OBLIGATION TO REMIT SUBSEQUENT PAYMENTS AND FORWARD COMMUNICATIONS

SECTION 7.1  

Remittance

15

SECTION 7.2  

Communications

15

ARTICLE VIII
CONTINUING OBLIGATIONS OF THE SELLER

SECTION 8.1  

Continuing Obligations of the Seller

15

ARTICLE IX
LIABILITY OF THE SELLER; INDEMNITIES

SECTION 9.1  

Liability

16

SECTION 9.2  

Indemnities.

16

SECTION 9.3  

Survival

16

ARTICLE X
MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE  OBLIGATIONS OF THE SELLER

SECTION 10.1  

Merger or Consolidation of, or Assumption of the Obligations of the Seller

17

ARTICLE XI
LIMITATION ON LIABILITY OF THE SELLER AND OTHERS

SECTION 11.1  

Limitation on Liability of the Seller and Others

17

ARTICLE XII
LIMITATION OF LIABILITY OF INTERIM ELIGIBLE LENDER TRUSTEE

SECTION 12.1  

Limitation of Liability of Interim Eligible Lender Trustee

17

ARTICLE XIII
EXPENSES

SECTION 13.1  

Expenses

18

ARTICLE XIV
SURVIVAL OF COVENANTS/SUPERSESSION

SECTION 14.1  

Survival of Covenants/Supersession

18

ARTICLE XV
COMMUNICATION AND NOTICE REQUIREMENTS

SECTION 15.1  

Notice.

18

ARTICLE XVI
FORM OF INSTRUMENTS

SECTION 16.1  

Form of Instruments

21

ARTICLE XVII
MISCELLANEOUS

SECTION 17.1  

Amendment.

21

SECTION 17.2  

Nonpetition Covenants

23

SECTION 17.3  

Governing Law

23

SECTION 17.4  

Further Assurances

23







Attachment A     Purchase Agreement Blanket Endorsement

Attachment B     Initial Bill of Sale

Attachment C     Subsequent Purchase Agreement

Attachment D     Subsequent Bill of Sale




--------------------------------------------------------------------------------







This Purchase Agreement (this “Purchase Agreement”) dated as of July 2, 2007
among JPMorgan Chase Bank, National Association (the “Seller”), Collegiate
Funding of Delaware, L.L.C. (the “Purchaser”) and The Bank of New York, not in
its individual capacity but solely as interim eligible lender trustee (the
“Interim Eligible Lender Trustee”) for the benefit of and on behalf of the
Purchaser under the Interim Eligible Lender Trustee Agreement dated as of July
2, 2007 between the Purchaser and the Interim Eligible Lender Trustee, shall be
effective upon execution by the parties hereto.  References to the Purchaser
herein mean the Interim Eligible Lender Trustee for all purposes involving the
holding or transferring of legal title to the Loans.

WHEREAS, the Seller is the owner of certain Student Loans;

WHEREAS, the Seller desires to sell its interest in the Initial Loans and the
Purchaser desires to purchase such Initial Loans from the Seller;

WHEREAS, from time to time following the Closing Date until the end of the
Supplemental Purchase Period, the Seller may desire to sell Additional Trust
Student Loans and the Purchaser may purchase such Additional Trust Student Loans
in accordance with the terms of this Purchase Agreement and the related
Subsequent Purchase Agreement;

WHEREAS, from time to time, the Seller may substitute Eligible Loans in
accordance with the terms of Section 6.2 hereof; and

WHEREAS, the Interim Eligible Lender Trustee is willing to hold legal title to,
and serve as eligible lender trustee with respect to, the Loans for the benefit
of and on behalf of the Purchaser.

NOW, THEREFORE, in connection with the mutual promises contained herein, the
parties hereto agree as follows:

ARTICLE I

TERMS

SECTION 1.1   Terms.  This Purchase Agreement establishes the terms under which
the Seller may sell and the Purchaser may purchase the Loans (and all
obligations of the Obligors thereunder) specified in this Purchase Agreement
with respect to the Initial Loans or each Subsequent Purchase Agreement with
respect to any Additional Trust Student Loans or Substituted Loans, as the
parties may execute from time to time pursuant to this Purchase Agreement.  Each
Subsequent Purchase Agreement shall be substantially in the form of Attachment C
hereto, incorporating by reference the terms of this Purchase Agreement, and
shall be a separate agreement among the Seller, the Purchaser and the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser with
respect to the Loans covered by such Subsequent Purchase Agreement.  If the
terms of a Subsequent Purchase Agreement conflict with the terms of this
Purchase Agreement, the terms of the related Subsequent Purchase Agreement shall
supersede and govern.

ARTICLE II

DEFINITIONS

SECTION 2.1   Definitions.  Capitalized terms used but not otherwise defined
herein, including in any Subsequent Purchase Agreement or Bill of Sale, shall
have the definitions set forth in Appendix A to the Indenture dated as of July
2, 2007, among the Issuer, The Bank of New York, as Eligible Lender Trustee, and
The Bank of New York, as Indenture Trustee, as it may be amended or supplemented
from time to time, which also contains rules as to usage that shall be
applicable.

For purposes hereof:

(a)

“Additional Trust Student Loans” means the Eligible Loans evidenced by the
Student Loan Notes sold from time to time during the Supplemental Purchase
Period pursuant to a Subsequent Purchase Agreement and related documentation,
together with any guarantees and other rights relating thereto, including,
without limitation, Interest Subsidy Payments and Special Allowance Payments
(other than Interest Subsidy Payments and Special Allowance Payments accrued
prior to the related Cutoff Date).

(b)

“Additional Loans Purchase Price” means the dollar amount representing the
aggregate purchase price of the related Additional Trust Student Loans as
specified in the applicable Subsequent Purchase Agreement (which, with respect
to any Additional Trust Student Loan purchased with funds on deposit in the
Supplemental Purchase Account, will be equal to 100% of the aggregate principal
balance of such Additional Trust Student Loan, plus accrued and unpaid
interest).

(c)

“Bill of Sale” means the Initial Bill of Sale or a Subsequent Bill of Sale, as
applicable.

(d)

“Borrower” means the obligor on a Loan.

(e)

“Cutoff Date” means the opening of business on (i) July 2, 2007 with respect to
the Initial Loans and (ii) the date specified in any related Subsequent Purchase
Agreement with respect to any Additional Trust Student Loans or Substituted
Loans, as applicable.

(f)

“Eligible Loan” means a Student Loan offered for sale or substituted by the
Seller under this Purchase Agreement or a Subsequent Purchase Agreement, as
applicable, and which meets the following criteria as of the related Cutoff Date
(except (1) as stated in paragraph (iii) below with respect to the matters
stated therein and (2) that paragraph (ix) shall be satisfied as of the date
specified in Section 5.2 hereof):

(i)

is a Consolidation Loan that is guaranteed as to principal and interest by the
applicable Guarantor under a Guarantee Agreement and the Guarantor is, in turn,
reinsured by the Department in accordance with FFELP;

(ii)

is fully disbursed;

(iii)

is current or no payment of principal or interest shall be more than 210 days
past due as of (A) May 31, 2007 with respect to the Initial Loans and (B) the
related Cutoff Date with respect to any Additional Trust Student Loan;

(iv)

the Borrower thereunder is not noted in the records of the Master Servicer or
the Subservicer as being currently involved in a bankruptcy Proceeding or in
litigation in relation to the Trust Student Loan;

(v)

bears interest at a stated rate not more than the maximum rate permitted under
the Higher Education Act for such Loan;

(vi)

is eligible for the payment of the Special Allowance Payments at the full and
undiminished rate established under the formula set forth in the Higher
Education Act for such type of Loan;

(vii)

if not yet in repayment status, is eligible for the payment of Interest Subsidy
Payments by the Department or, if not so eligible, is a Loan for which interest
either is billed quarterly to the Borrower or deferred until commencement of the
repayment period, and in the case of any such Loans for which interest is
deferred, accrued interest thereon is subject to capitalization to the full
extent permitted by the applicable Guarantor;

(viii)

is supported by the following documentation, in each case fully complete and, if
applicable, executed:

(A)

loan application and each supplement thereto,

(B)

original Student Loan Note,

(C)

evidence of guarantee,

(D)

each other document and/or record which the Purchaser may be required to retain
pursuant to the Higher Education Act,

(E)

if applicable, payment history (or similar document) including (1) the principal
balance and the date through which interest has been paid, each as of the
related Cutoff Date, and (2) an accounting of the allocation of all payments by
the Borrower or on the Borrower’s behalf to principal and interest on such Loan,

(F)

if applicable, documentation which supports periods of current or past deferment
or past forbearance,

(G)

if applicable, a collection history, if such Loan was ever in a delinquent
status, including detailed summaries of contacts and the addresses or telephone
numbers used to contact or attempt to contact the Borrower and any other Obligor
and, if required by the Guarantor, copies of all letters and other
correspondence relating to due diligence processing,

(H)

if applicable, evidence of all requests for skip-tracing assistance and current
address of the Borrower, if located,

(I)

if applicable, evidence of requests for pre-claims or default aversion
assistance and evidence that the Borrower’s school(s) have been notified, and

(J)

if applicable, a record of any event resulting in a change to or confirmation of
any data in the file for such Loan, and

(ix)

with respect to which each of the representations and warranties contained in
Section 5.2 hereof is true and correct.

(g)

“FFELP” means the Federal Family Education Loan Program established under the
Higher Education Act.

(h)

“Initial Bill of Sale” means the document, in the form of Attachment B hereto,
executed by an Authorized Officer or agent of the Seller, the Purchaser and the
Interim Eligible Lender Trustee for the benefit of and on behalf of the
Purchaser as of the Closing Date which shall (i) set forth the applicable
Initial Loans offered by the Seller and accepted for purchase by the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser, (ii)
sell, assign and convey to the Interim Eligible Lender Trustee for the benefit
of and on behalf of the Purchaser and its assignees all rights, title and
interest of the Seller in the Initial Loans listed on that Bill of Sale and
(iii) certify that the representations and warranties made by the Seller as set
forth in Sections 5.1 and 5.2 hereof are true and correct as of the related
Purchase Date or as of the date otherwise noted.

(i)

“Initial Loans” means the Eligible Loans evidenced by the Student Loan Notes
sold on the Closing Date pursuant to this Purchase Agreement and related
documentation, together with any guarantees and other rights relating thereto,
including, without limitation, Interest Subsidy Payments and Special Allowance
Payments (other than Interest Subsidy Payments and Special Allowance Payments
accrued prior to the related Cutoff Date).

(j)

“Loan” means an Initial Loan, an Additional Trust Student Loan or a Substituted
Loan, as applicable.

(k)

“Loan Transmittal Summary Forms” means the forms related to each Bill of Sale
provided to the Seller by the Purchaser and completed by the Seller that list,
by Borrower, (i) the Loans subject to the related Bill of Sale and (ii) the
outstanding principal balance thereof, and accrued and unpaid interest thereon,
as of the related Cutoff Date.

(l)

“Purchase Date” means with respect to the Initial Loans, the Closing Date, and
with respect to any Additional Trust Student Loans or Substituted Loans, the
date of the related Subsequent Bill of Sale.

(m)

“Purchase Price” means $1,178,169,409.

(n)

“Subsequent Bill of Sale” means each document, in the form of Attachment D
hereto, executed by an Authorized Officer or agent of the Seller, the Purchaser
and the Interim Eligible Lender Trustee for the benefit of and on behalf of the
Purchaser, which shall (i) set forth the list and certain terms of (a)
Additional Trust Student Loans offered by the Seller and accepted for purchase
by the Interim Eligible Lender Trustee for the benefit of and on behalf of the
Purchaser, including the Additional Loans Purchase Price for the Additional
Trust Student Loans being sold thereunder or (b) Substituted Loans substituted
by the Seller, (ii) sell, assign and convey to the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser and its assignees all
right, title and interest of the Seller in the Additional Trust Student Loans or
Substituted Loans, as applicable, listed on the related Subsequent Bill of Sale
and (iii) certify that the representations and warranties made by the Seller
pursuant to Sections 5.1 and 5.2 hereof are true and correct as of the related
Purchase Date or as of the date otherwise noted.

(o)

“Subsequent Purchase Agreement” means each Subsequent Purchase Agreement
(including the related Subsequent Bill of Sale, the related blanket endorsement
and any attachments thereto), substantially in the form of Attachment C hereto
(of which this Purchase Agreement forms a part by reference), to be executed by
an Authorized Officer or agent of the Seller, the Purchaser and the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser, which
certifies that the representations and warranties made by the Seller as set
forth in Sections 5.1 and 5.2 hereof are true and correct as of the related
Purchase Date or as of the date otherwise noted.

(p)

“Substituted Loans” means the Eligible Loans evidenced by the Student Loan Notes
substituted by the Seller pursuant to the terms of Section 6.2 hereof from time
to time as evidenced by a Subsequent Purchase Agreement and related
documentation, together with any guarantees and other rights relating thereto,
including, without limitation, Interest Subsidy Payments and Special Allowance
Payments (other than Interest Subsidy Payments and Special Allowance Payments
accrued prior to the related Cutoff Date).  

ARTICLE III

SALE/PURCHASE

SECTION 3.1   Sale/Purchase of Initial Loans.

(a)

Consummation of Sale and Purchase.  In consideration of the Purchase Price, the
Seller hereby sells to the Interim Eligible Lender Trustee for the benefit of
and on behalf of the Purchaser the entire right, title and interest of the
Seller in the Initial Loans accepted for purchase.  The Purchase Price for the
Initial Loans represents the fair market value of the Initial Loans.  The Seller
authorizes the Master Servicer (or if directed by the Master Servicer, the
Subservicer) for the benefit of and on behalf of the Purchaser to use a copy of
the Initial Bill of Sale, including the Loan Transmittal Summary Form attached
to the Initial Bill of Sale (in lieu of OE Form 1074), as official notification
to the applicable Guarantor of assignment to the Interim Eligible Lender Trustee
for the benefit of and on behalf of the Purchaser of the Initial Loans purchased
pursuant to this Purchase Agreement.  The Seller, the Purchaser and the Interim
Eligible Lender Trustee intend that the transfer of the Initial Loans be, and be
construed as, a valid sale of such Initial Loans from the Seller to the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser.
 However, in the event that notwithstanding the intention of the parties, such
transfer is deemed to be a transfer for security, then the Seller hereby grants
to the Interim Eligible Lender Trustee for the benefit of and on behalf of the
Purchaser a first priority security interest in and to all Initial Loans and any
proceeds thereof to secure a loan in an amount equal to the Purchase Price of
such Initial Loans.

(b)

Settlement of the Purchase Price.  On the date of the Initial Bill of Sale, the
Purchaser shall pay to the Seller the Purchase Price by wire transfer of
immediately available funds to the account specified by the Seller and shall
deliver the Certificate to the Seller.  

(c)

Interest Subsidy Payments, Special Allowance Payments and Rebate Fees.  The
Seller shall be entitled to all Interest Subsidy Payments and Special Allowance
Payments on each Initial Loan accrued up to but excluding the related Cutoff
Date and shall be responsible for the payment of any rebate fees applicable to
the Initial Loans up to but excluding the related Cutoff Date.  The Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser shall
be entitled to all Interest Subsidy Payments and Special Allowance Payments on
the Initial Loans accrued from and including the related Cutoff Date and shall
be responsible for the payment of any rebate fees applicable to the Initial
Loans from and including the related Cutoff Date.

SECTION 3.2   Sale/Purchase of Additional Trust Student Loans and Substitution
of Substituted Loans

(a)

Requirements Relating to Additional Trust Student Loans and Substituted Loans.
 From time to time during the Supplemental Purchase Period, the Seller may, but
shall not be obligated to, sell Eligible Loans to the Purchaser, and the
Purchaser may (but only to the extent that the Eligible Loans are
contemporaneously sold to the Eligible Lender Trustee for the benefit of and on
behalf of the Issuer in accordance with the Transfer Agreement or the related
Subsequent Transfer Agreement, as applicable) purchase such Additional Trust
Student Loans from the Seller at the related Additional Loans Purchase Price set
forth in the related Subsequent Purchase Agreement.  In addition, at any time,
the Seller may transfer Substituted Loans to the Purchaser pursuant to Section
6.2 hereof in satisfaction of any Loan repurchase obligations provided under
Section 6.1 hereof.  The sale and purchase or substitution of Additional Trust
Student Loans or Substituted Loans, respectively, pursuant to a Subsequent
Purchase Agreement shall be consummated as set forth in this Section 3.2.

(b)

Consummation of Sale and Purchase or Substitution.  During the Supplemental
Purchase Period with respect to the Additional Trust Student Loans, the sale and
purchase of Eligible Loans as Additional Trust Student Loans pursuant to a
Subsequent Purchase Agreement shall be consummated upon (i) the Purchaser’s
receipt from the Seller of a fully executed copy of the related Subsequent
Purchase Agreement and (ii) the payment by the Purchaser to the Seller of the
Additional Loans Purchase Price.  The substitution of Eligible Loans as
Substituted Loans pursuant to a Subsequent Purchase Agreement shall be
consummated upon (i) the Purchaser’s receipt from the Seller of a fully executed
copy of the related Subsequent Purchase Agreement and (ii) the payment by the
Seller of the amount set forth in Section 6.2(c) hereof.  Upon consummation,
such sale and purchase or substitution shall be effective as of the date of the
related Subsequent Bill of Sale.  The Seller and the Purchaser shall use their
best efforts to perform promptly their respective obligations pursuant to the
related Subsequent Purchase Agreement with respect to each Additional Trust
Student Loan and Substituted Loan.

(c)

Consideration.  On the date of the related Subsequent Bill of Sale for an
Additional Trust Student Loan, the Purchaser shall pay the Seller the Additional
Loans Purchase Price by wire transfer of immediately available funds to the
account specified by the Seller.  The consideration for the Substituted Loans
shall be the transfer from the Purchaser to the Seller of ownership of the Loans
being substituted for.

(d)

Interest Subsidy Payments and Special Allowance Payments.  The Interest Subsidy
Payments and Special Allowance Payments shall be made in accordance with Section
2.4 of the Administration Agreement.

SECTION 3.3   General

(a)

Special Programs.  In consideration of the sale or substitution of the Loans
under this Purchase Agreement and each Subsequent Purchase Agreement, the
Purchaser agrees to cause the Master Servicer to offer borrowers of the Trust
Student Loans all special programs (e.g., interest rate reduction and rebates)
generally offered to such borrowers at the time each of such Trust Student Loans
was originated; provided, however, that nothing contained in this Section 3.3
shall prevent the Master Servicer from offering borrowers of the Trust Student
Loans special programs in accordance with Section 3.1 of the Master Servicing
Agreement.

(b)

Intent of the Parties.  With respect to each sale or substitution of Loans
pursuant to this Purchase Agreement and any Subsequent Purchase Agreement, as
applicable, it is the intention of the Seller, the Interim Eligible Lender
Trustee and the Purchaser, and the Seller hereby warrants that, except for U.S.
federal, State and local income and franchise tax purposes, the transfer and
assignment constitute a valid sale of such Loans from the Seller to the Interim
Eligible Lender Trustee, for the benefit of and on behalf of the Purchaser, or a
valid substitution of such Loans and that the beneficial interest in and title
to such Loans not be part of the Seller’s estate in the event of the bankruptcy
of the Seller or the appointment of a receiver with respect to the Seller.

ARTICLE IV

CONDITIONS PRECEDENT TO PURCHASE OR SUBSTITUTION

Each sale or substitution of Loans pursuant to this Purchase Agreement or any
Subsequent Purchase Agreement, as applicable, is subject to the following
conditions precedent being satisfied (and the Seller, by accepting payment,
shall be deemed to have certified that all such conditions are satisfied on the
date of such sale or substitution):

SECTION 4.1   Activities Prior to the Related Purchase Date.  The Seller shall
provide any assistance reasonably requested by the Purchaser in determining that
all required documentation on the related Loans is present and correct.  

SECTION 4.2   Continued Servicing.  The Seller shall service, or cause to be
serviced, all Loans subject to this Purchase Agreement and any Subsequent
Purchase Agreement, as applicable, as required under the Higher Education Act
until the date of the related Bill of Sale.

SECTION 4.3   Bill of Sale/Loan Transmittal Summary Form.  The Seller shall
deliver to the Purchaser:

(a)

a Bill of Sale that (i) has been duly authorized, executed and delivered by an
Authorized Officer of the Seller, covering the applicable Loans offered by the
Seller and (ii) has been accepted by the Purchaser as set forth thereon,
selling, assigning and conveying to the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Purchaser and its assignees all right, title and
interest of the Seller, including the interest of the Seller in the guarantee
related to a Loan, in each of the related Loans;

(b)

the Loan Transmittal Summary Form, attached to such Bill of Sale, identifying
each of the Loans which is the subject of the Bill of Sale and setting forth the
unpaid principal balance of each such Loan; and

(c)

an Officers’ Certificate pursuant to Section 4.5 hereof.

SECTION 4.4   Endorsement.

(a)

The Seller shall provide a blanket endorsement transferring the entire interest
of the Seller in the related Loans to the Interim Eligible Lender Trustee for
the benefit of and on behalf of the Purchaser with the form of endorsement
provided for in Attachment A to this Purchase Agreement with respect to the
Initial Loans or the applicable Subsequent Purchase Agreement with respect to
the Additional Trust Student Loans or Substituted Loans.

(b)

At the direction of and in such form as the Purchaser may reasonably designate,
the Seller also agrees to individually endorse the Student Loan Note evidencing
any Loan as the Purchaser may reasonably request from time to time.

SECTION 4.5   Officers’ Certificate.  The Seller shall furnish to the Purchaser,
with each Bill of Sale provided in connection with each purchase or substitution
of Loans pursuant to this Purchase Agreement or any Subsequent Purchase
Agreement, as applicable, an Officers’ Certificate with respect to the
representations and warranties made by the Seller pursuant to Sections 5.1 and
5.2 hereof, dated the date of the related Bill of Sale.

SECTION 4.6   Loan Transfer Statement.  Upon the Purchaser’s request, the Seller
shall deliver to the Purchaser one or more loan transfer statements (Department
of Education Form OE 1074 or its equivalent) provided by the Purchaser, executed
by an Authorized Officer or agent of the Seller and dated the date of the
related Bill of Sale.  The Seller agrees that the Purchaser and the Interim
Eligible Lender Trustee may use the related Bill of Sale, including the Loan
Transmittal Summary Form attached to that Bill of Sale, in lieu of a loan
transfer statement (Department of Education Form OE Form 1074) as official
notification to the Guarantor of the assignment by the Seller to the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser of the
Loans listed on the related Bill of Sale.

SECTION 4.7   Power of Attorney.  The Seller hereby grants to the Purchaser and
the Interim Eligible Lender Trustee, for the benefit of and on behalf of the
Purchaser, an irrevocable power of attorney, which power of attorney is coupled
with an interest, to individually endorse or cause to be individually endorsed
in the name of the Seller the Student Loan Note evidencing any Loan to evidence
the transfer of such Loan to the Purchaser and the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser and to cause to be
transferred physical possession of any physical Student Loan Note that
constitutes a “promissory note” (as defined in the applicable UCC) from the
Seller or the Master Servicer to the Purchaser or the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser or any other custodian
on their behalf.

SECTION 4.8   Contemporaneous Sale.  Subject to the conditions set forth in
Section 3.2(a) hereof, with respect to the purchase of Additional Trust Student
Loans or the acquisition of Substituted Loans, such Additional Trust Student
Loans or Substituted Loans shall be contemporaneously sold to the Eligible
Lender Trustee for the benefit of and on behalf of the Issuer in accordance with
the applicable Subsequent Transfer Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF
THE SELLER AND INTERIM ELIGIBLE LENDER
TRUSTEE AND COVENANT OF THE SELLER

SECTION 5.1   General Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that, as of the applicable Purchase
Date:

(a)

The Seller is an eligible lender or other qualified holder of loans originated
pursuant to FFELP;

(b)

The Seller is duly organized and existing under the laws of its governing
jurisdiction; and

(c)

The Seller has all requisite power and authority to enter into and to perform
the terms of this Purchase Agreement, any Subsequent Purchase Agreement, the
Initial Bill of Sale and any Subsequent Bill of Sale and, upon execution, each
such document shall be enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a Proceeding at law or in equity).

SECTION 5.2   Particular Representations and Warranties of the Seller.  The
Seller represents and warrants to the Purchaser with respect to the Loans that,
as of the applicable Purchase Date or as of the date otherwise noted:

(a)

The Seller has good and marketable title to, and is the sole owner of, the
Loans, free and clear of all Liens, charges, claims, offsets, defenses or
counterclaims of any nature and no right of rescission, offsets, defenses or
counterclaims have been asserted or threatened with respect to the Loans;

(b)

This Purchase Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Loans in favor of the Interim Eligible
Lender Trustee, which security interest is prior to all other Liens, claims,
offsets, defenses or counterclaims, and is enforceable as such as against
creditors of and purchasers from the Seller;

(c)

The Loans constitute either “Payment Intangibles” or “Accounts” within the
meaning of the applicable UCC and are within the coverage of Sections
432(m)(1)(E) and 439(d)(3) of the Higher Education Act;

(d)

As of the related Cutoff Date or such other date otherwise expressly stated
herein, the Loans are Eligible Loans and the description of such Loans set forth
in this Purchase Agreement or any Subsequent Purchase Agreement, as applicable,
and the related Loan Transmittal Summary Form is true and correct;

(e)

The Seller is authorized to sell, assign, transfer, substitute and repurchase
the Loans; and the sale, assignment and transfer of such Loans is or, in the
case of a Loan substitution or repurchase by the Seller, will be made pursuant
to and consistent with the laws and regulations under which the Seller operates,
and will not violate any decree, judgment or order of any court or agency, or
conflict with or result in a breach of any of the terms, conditions or
provisions of any agreement or instrument to which the Seller is a party or by
which the Seller or its property is bound, or constitute a default (or an event
which could constitute a default with the passage of time or notice or both)
thereunder;

(f)

The Loans are each in full force and effect in accordance with their terms and
are legal, valid and binding obligations of the respective Borrowers thereunder
subject to no defenses (except the defense of infancy);

(g)

No consents or approvals are required by the terms of the Loans for the
consummation of the sale of the Loans hereunder to the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser;

(h)

As of the related Cutoff Date, each Loan has been duly made and serviced in
accordance with the provisions of FFELP, and has been duly guaranteed by a
Guarantor; as of the related Cutoff Date, such guarantee is in full force and
effect and is freely transferable to the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Purchaser as an incident to the purchase of each
Loan; and all guarantee premiums, if any, due and payable to such Guarantor
shall have been paid in full as of the date of the related Cutoff Date,
provided, however, that the Master Servicer shall not be responsible for
ensuring that such Guarantee Agreements between the Interim Eligible Lender
Trustee and the Guarantors of the Trust Student Loans are or remain in place;

(i)

Any payment on the Loans received by the Seller that has been allocated to the
payment of principal and interest on such Loans has been allocated on a simple
interest basis; the information with respect to the Loans, as stated on the
related Loan Transmittal Summary Form is true and correct;

(j)

Due diligence and reasonable care have been exercised in the making,
administering, servicing and collecting on the Loans and, with respect to any
Loan for which repayment terms have been established, all disclosures of
information required to be made pursuant to the Higher Education Act have been
made;

(k)

All origination fees, if any, authorized to be collected pursuant to Section 438
of the Higher Education Act have been paid to the Department;

(l)

No default, breach, violation or event permitting acceleration under the terms
of any Loan has arisen; and neither the Seller nor any predecessor holder of any
Loan has waived any of the foregoing other than as permitted by the Transaction
Documents;

(m)

It is the intention of the Seller, the Interim Eligible Lender Trustee and the
Purchaser, and the Seller hereby warrants, that the transfer and assignment
herein contemplated constitute a valid sale of the Loans from the Seller to the
Interim Eligible Lender Trustee, for the benefit of and on behalf of the
Purchaser, and that the beneficial interest in and title to such Loans not be
part of the Seller’s estate in the event of the bankruptcy of, or the
appointment of a receiver for, the Seller;

(n)

The Seller has caused, or will have caused within ten days of the Closing Date,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Loans granted or otherwise transferred to the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser
hereunder;

(o)

Except for Student Loan Notes executed electronically, there is only one
original executed copy of the Student Loan Note evidencing each Loan. For
Student Loan Notes that were executed electronically, the Master Servicer,
directly or through subservicers (or, if applicable, third-party
sub-custodians), has possession of the electronic records evidencing the Student
Loan Note.  The Interim Eligible Lender Trustee for the benefit of and on behalf
of the Purchaser has in its possession a copy of the endorsement and Loan
Transmittal Summary Form identifying the Student Loan Notes that constitute or
evidence the Loans.  The Student Loan Notes that constitute or evidence the
Loans do not have any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Interim Eligible
Lender Trustee for the benefit of and on behalf of the Purchaser.  All financing
statements filed or to be filed against the Seller in favor of the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser in
connection herewith describing the Loans contain a statement to the following
effect: “A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the Interim Eligible Lender
Trustee”; and

(p)

Other than the security interest granted to the Interim Eligible Lender Trustee
for the benefit of and on behalf of the Purchaser pursuant to this Purchase
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Loans.  The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Loans other
than any financing statement relating to the security interest granted to the
Interim Eligible Lender Trustee for the benefit of and on behalf of the
Purchaser hereunder or any other security interest that has been terminated.
 The Seller is not aware of any judgment or tax lien filings against the Seller.

SECTION 5.3   Representations and Warranties of the Interim Eligible Lender
Trustee.  The Interim Eligible Lender Trustee represents and warrants that as of
the date of this Purchase Agreement, each Subsequent Purchase Agreement and each
Bill of Sale, as applicable:

(a)

The Interim Eligible Lender Trustee is duly organized and validly existing in
good standing under the laws of its governing jurisdiction and has an office
located within the State of New York.  It has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Purchase
Agreement, each Subsequent Purchase Agreement and each Bill of Sale;

(b)

The Interim Eligible Lender Trustee has taken all corporate action necessary to
authorize the execution and delivery by it of this Purchase Agreement and each
Subsequent Purchase Agreement, and this Purchase Agreement and each Subsequent
Purchase Agreement will be executed and delivered by one of its Authorized
Officers or agents who is duly authorized to execute and deliver this Purchase
Agreement and each Subsequent Purchase Agreement on its behalf;

(c)

Neither the execution nor the delivery by it of this Purchase Agreement and each
Subsequent Purchase Agreement, nor the consummation by it of the transactions
contemplated hereby or thereby, nor compliance by it with any of the terms or
provisions hereof or thereof will contravene any federal or New York state law,
governmental rule or regulation governing the banking or trust powers of the
Interim Eligible Lender Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound; and

(d)

The Interim Eligible Lender Trustee is an “eligible lender” as such term is
defined in Section 435(d) of the Higher Education Act, for purposes of holding
legal title to the Trust Student Loans as contemplated by this Purchase
Agreement, each Subsequent Purchase Agreement and the other Transaction
Documents, has a lender identification number with respect to the Loans from the
Department and has in effect a Guarantee Agreement with each of the Guarantors
with respect to the Loans.

SECTION 5.4   Covenant of the Seller.  The Seller covenants to the Purchaser
with respect to the Loans that the Seller will not agree to release any
Guarantor from any of its contractual obligations as a guarantor of such Loan or
agree otherwise to alter, amend or renegotiate any material term or condition
under which such Loan is guaranteed, except as required by law or rules and
regulations issued pursuant to law, without the express prior written consent of
the Purchaser.

ARTICLE VI

REPURCHASE OF TRUST STUDENT LOANS; REIMBURSEMENT; SUBSTITUTION

SECTION 6.1   Repurchase and Reimbursement.  

(a)

Each party to this Purchase Agreement shall give notice to the other parties
promptly, in writing, upon the discovery of any breach of the Seller’s
representations, warranties and covenants made pursuant to Sections 5.1, 5.2 and
5.4 hereof which has a material adverse effect on the interest of the Purchaser
and the Interim Eligible Lender Trustee or its successors and assigns (including
the Indenture Trustee) in the guarantee of any Trust Student Loan.  In the event
any such material breach is not curable by reinstatement of the applicable
Guarantor’s guarantee of such Trust Student Loan, the Seller shall repurchase
any affected Trust Student Loan not later than 210 days following the earlier of
the date of discovery of such material breach or the date of receipt of the
Guarantor reject transmittal form with respect to such Trust Student Loan. In
the event any such material breach is curable by reinstatement of the
Guarantor’s guarantee of such Trust Student Loan, unless the material breach
shall have been cured within 360 days following the earlier of the date of
discovery of such material breach and the date of receipt of the Guarantor
reject transmittal form with respect to such Trust Student Loan, the Seller
shall repurchase such Trust Student Loan not later than the 60th day following
the end of such 360-day period.  On the date of repurchase of any Trust Student
Loan pursuant to this Section 6.1, the Seller shall also remit as provided in
Section 2.6 of the Administration Agreement an amount equal to all
non-guaranteed accrued interest amounts (including, without limitation, Interest
Subsidy Payments) and forfeited Special Allowance Payments with respect to such
Trust Student Loan up to the date of repurchase arising out of a breach of the
Seller’s representations, warranties and covenants made pursuant to Sections
5.1, 5.2 and 5.4 hereof.  In consideration of the repurchase of any such Trust
Student Loan pursuant to this Section 6.1, the Seller shall remit the Purchase
Amount in the manner specified in Section 2.6 of the Administration Agreement.  

(b)

In addition (but without duplication of the obligations of such Person acting in
any other capacity under the Transaction Documents), if any breach of Section
5.1, 5.2 or 5.4 hereof by the Seller does not trigger such repurchase obligation
but does result in the refusal by a Guarantor to pay on a claim under a
guarantee all or a portion of the accrued interest (or any obligation of the
Purchaser to repay such interest to a Guarantor), or the actual loss (including
any obligation of the Purchaser to repay the Department) of Interest Subsidy
Payments and Special Allowance Payments (but without duplication of any amounts
included within the accrued interest calculation), with respect to any Trust
Student Loan affected by such breach, then the Seller shall reimburse the
Purchaser by remitting an amount equal to the sum of all such non-guaranteed
interest amounts (including, without limitation, Interest Subsidy Payments) and
such forfeited Special Allowance Payments in the manner specified in Section 2.6
of the Administration Agreement not later than (i) the last day of the next
Collection Period ending not less than 60 days from the date of the Guarantor’s
refusal to guarantee all or a portion of accrued interest or loss of Interest
Subsidy Payments or Special Allowance Payments, or (ii) in the case where the
Seller reasonably believes such losses are likely to be collected, not later
than the last day of the next Collection Period ending not less than 360 days
from the date of the Guarantor’s refusal to pay on a claim under a guarantee all
or a portion of accrued interest or loss of Interest Subsidy Payments or Special
Allowance Payments.  At the time such payment is made, the Seller shall not be
required to reimburse the Purchaser for interest that is then capitalized.  Such
amounts, however, shall be reimbursed if the Borrower subsequently defaults and
such capitalized interest is not paid by the Guarantor.

(c)

Anything in this Section 6.1 to the contrary notwithstanding, if, as of the last
Business Day of any month, the aggregate outstanding principal amount of Trust
Student Loans with respect to which claims have been filed with the applicable
Guarantor and such Guarantor has refused to pay such claim or with respect to
which the Master Servicer (or the Subservicer) determines that claims cannot be
filed pursuant to the Higher Education Act as a result of a breach of a
provision thereof by the Seller or the Master Servicer (or the Subservicer
acting on its behalf) exceeds 1% of the Pool Balance, the Seller shall (but
without duplication of the obligations of such Person acting in any other
capacity under the Transaction Documents) repurchase (or the Master Servicer as
provided in the Master Servicing Agreement shall purchase), within 30 days of a
written request of the Owner Trustee or the Indenture Trustee, such affected
Trust Student Loans in an aggregate principal amount such that after such
repurchase or purchase, as applicable, the aggregate principal amount of any
remaining affected Trust Student Loans is less than 1% of the Pool Balance.  The
Trust Student Loans to be repurchased by the Seller or purchased by the Master
Servicer, as applicable, pursuant to the preceding sentence shall be based on
the date of claim rejection (or the date of notice referred to in the first
sentence of Section 6.1(a) hereof), with Trust Student Loans with the earliest
of such date to be repurchased or purchased, as applicable, first.

SECTION 6.2   Substitution.

(a)

In lieu of repurchasing Trust Student Loans pursuant to Section 6.1 hereof, the
Seller may, at its option, substitute Eligible Loans or arrange for the
substitution of Eligible Loans which are substantially similar on an aggregate
basis as of the date of substitution to the Trust Student Loans for which they
are being substituted with respect to the following characteristics:

(i)

principal balance;

(ii)

status (i.e., in-school, grace, deferment, forbearance or repayment);

(iii)

program type (i.e. , Unsubsidized Consolidation Loans or Subsidized
Consolidation Loans (pre-1993 vs. post-1993));

(iv)

school type (if available);

(v)

interest rate; and

(vi)

remaining term to maturity; provided that, none of the Substituted Loans shall
have a maturity date later than six months prior to the Class B Maturity Date.

(b)

In addition, each Substituted Loan will comply, as of the related Purchase Date
or as of the date otherwise noted, with all of the representations and
warranties pursuant to Section 5.2 hereof.  In choosing Eligible Loans to be
substituted pursuant to this Section 6.2, the Seller shall make a reasonable
determination that the Eligible Loans to be substituted will not have a material
adverse effect on the Noteholders.  In connection with each substitution, the
Subsequent Purchase Agreement and related Subsequent Bill of Sale regarding such
Substituted Loans will be executed and delivered by an Authorized Officer or
agent of the applicable parties.

(c)

The Seller shall remit (i) in the event that the Seller elects to substitute
Eligible Loans pursuant to this Section 6.2, the amount of any shortfall between
the Purchase Amount of the Substituted Loans and the Purchase Amount of the
Trust Student Loans for which they are being substituted and (ii) an amount
equal to all non-guaranteed accrued interest amounts (including, without
limitation, Interest Subsidy Payments) and forfeited Special Allowance Payments
with respect to the Trust Student Loans, in each case in the manner provided in
Section 2.6 of the Administration Agreement.

SECTION 6.3   Remedy.  The sole remedy of the Purchaser, the Interim Eligible
Lender Trustee and the Noteholders or any other party to the Transaction
Documents with respect to a breach by the Seller pursuant to Sections 5.1, 5.2
and 5.4 hereof is set forth in Section 11.1 hereof.  The Interim Eligible Lender
Trustee shall have no duty to conduct any affirmative investigation as to the
occurrence of any condition requiring the repurchase of any Trust Student Loan
or the reimbursement for any interest penalty pursuant to this Article VI.

ARTICLE VII

OBLIGATION TO REMIT SUBSEQUENT PAYMENTS
AND FORWARD COMMUNICATIONS

SECTION 7.1   Remittance.  Any payment received by the Seller with respect to
amounts accrued after the date of the related Bill of Sale for any Loan sold to
the Purchaser, which payment is not reflected in the related Loan Transmittal
Summary Form, shall be received by the Seller in trust for the account of the
Purchaser and the Seller hereby disclaims any title to or interest in any such
amounts.  Within two Business Days following the date of receipt, the Seller
shall remit to the Purchaser an amount equal to any such payments, together with
a listing on a form provided by the Purchaser identifying the Loans with respect
to which such payments were made, the amount of each such payment and the date
each such payment was received.  

SECTION 7.2   Communications.  Any written communication received at any time by
the Seller with respect to any Loan shall be transmitted by the Seller to the
Master Servicer and the Subservicer promptly upon receipt. Such communications
shall include letters, notices of death or disability, notices of bankruptcy,
forms requesting deferment of repayment or loan cancellation, and like
documents.

ARTICLE VIII

CONTINUING OBLIGATIONS OF THE SELLER

SECTION 8.1   Continuing Obligations of the Seller.  The Seller shall provide
all reasonable assistance necessary for the Purchaser to resolve account
problems with respect to any Loan raised by any Borrower, the Guarantor or the
Department provided such account problems are attributable to or are alleged to
be attributable to (a) an event occurring during the period the Seller owned
such Loan or (b) a payment made or alleged to have been made to the Seller.
Further, the Seller agrees to execute any financing statements at the reasonable
request of the Purchaser and take all other actions reasonably requested by the
Purchaser in order to reflect the Purchaser’s interest in the Loans.

ARTICLE IX

LIABILITY OF THE SELLER; INDEMNITIES

SECTION 9.1   Liability.  The Seller shall be liable in accordance herewith only
to the extent of the obligations specifically undertaken by the Seller under
this Purchase Agreement and any Subsequent Purchase Agreement.

SECTION 9.2   Indemnities.

(a)

Subject to the provisions of Section 11.1 hereof, the Seller shall indemnify,
defend and hold harmless the Purchaser from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated herein and in the other Transaction Documents, including any sales,
gross receipts, general corporation, tangible and intangible personal property,
privilege or license taxes (but not including any taxes asserted with respect
to, and as of the date of, the sale of the Loans to the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser, or asserted with
respect to ownership of the Loans) and costs and expenses in defending against
the same.

(b)

Subject to the provisions of Section 11.1 hereof, the Seller shall indemnify,
defend and hold harmless the Purchaser from and against any and all costs,
expenses, losses, claims, damages and liabilities arising out of, or imposed
upon such Person through, the Seller’s willful misfeasance, bad faith or
negligence in the performance of its duties under this Purchase Agreement or any
Subsequent Purchase Agreement, or by reason of reckless disregard of its
obligations and duties under this Purchase Agreement or any Subsequent Purchase
Agreement.

(c)

The Seller shall cause the Administrator to indemnify the Interim Eligible
Lender Trustee as and to the extent provided for in Section 4.2(d) of the
Administration Agreement.

SECTION 9.3   Survival.  Indemnification under this Article IX shall survive the
resignation or removal of the Interim Eligible Lender Trustee and the
termination of this Purchase Agreement, and shall include reasonable fees and
expenses of counsel and expenses of litigation.  If the Seller shall have made
any indemnity payments pursuant to this Article IX and the Person to or on
behalf of whom such payments are made thereafter shall collect any of such
amounts from others, such Person shall promptly repay such amounts to the
Seller, without interest.

ARTICLE X

MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE
OBLIGATIONS OF THE SELLER

SECTION 10.1   Merger or Consolidation of, or Assumption of the Obligations of
the Seller.  Any corporation or other entity (i) into which the Seller may be
merged or consolidated, (ii) which may result from any merger, conversion, or
consolidation to which the Seller shall be a party, or (iii) which may succeed
to all or substantially all of the business of the Seller, which corporation or
other entity shall be bound to perform every obligation of the Seller under this
Agreement, shall be the successor to the Seller hereunder without the execution
or filing of any document or any further act by any of the parties to this
Purchase Agreement. The Seller shall give prompt written notice of any merger or
consolidation to the Issuer, the Interim Eligible Lender Trustee, the Eligible
Lender Trustee, the Indenture Trustee, the Administrator and the Master
Servicer.

ARTICLE XI

LIMITATION ON LIABILITY OF THE SELLER AND OTHERS

SECTION 11.1   Limitation on Liability of the Seller and Others.  The Seller and
its directors, officers, employees and agents may rely in good faith on the
advice of counsel or on any document of any kind, properly executed and
submitted by any Person, in respect of any matters arising hereunder (provided
that such reliance shall not limit in any way the Seller’s obligations under
Article VI hereof).  The Seller shall not be under any obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Purchase Agreement or any Subsequent Purchase Agreement,
and that in its opinion may impose upon it any expense or liability. Except as
provided herein, the repurchase (or substitution) and reimbursement obligations
of the Seller stated in Article VI hereof will constitute the sole remedy
available to the Purchaser, the Interim Eligible Lender Trustee and the
Noteholders for breaches of Sections 5.1, 5.2 and 5.4 of this Purchase
Agreement; provided, however, that the information with respect to the Loans
listed on the related Bill of Sale may be adjusted in the ordinary course of
business subsequent to the date of the related Bill of Sale and, to the extent
that the aggregate principal balance of the Loans that are listed on the related
Bill of Sale as of the related Purchase Date is less than the aggregate
principal balance stated on the related Bill of Sale, the Seller shall remit
such deficiency to the Interim Eligible Lender Trustee, for the benefit of and
on behalf of the Purchaser.  Any such reconciliation payment shall be made from
time to time but no less frequently than semi-annually, if applicable.

ARTICLE XII

LIMITATION OF LIABILITY OF INTERIM ELIGIBLE LENDER TRUSTEE

SECTION 12.1   Limitation of Liability of Interim Eligible Lender Trustee.
 Notwithstanding anything contained herein to the contrary, this Purchase
Agreement has been and any Subsequent Purchase Agreement will be, signed by The
Bank of New York, not in its individual capacity but solely in its capacity as
Interim Eligible Lender Trustee for the Purchaser.  In no event shall the
Interim Eligible Lender Trustee, in its individual capacity, have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Purchaser under this Purchase Agreement or any Subsequent Purchase
Agreement or in any of the certificates, notices or agreements delivered
pursuant hereto or thereto as to all of which recourse shall be had solely to
the assets of the Purchaser.

ARTICLE XIII

EXPENSES

SECTION 13.1   Expenses.  Except as otherwise provided herein, each party to
this Purchase Agreement or any Subsequent Purchase Agreement shall pay its own
expense incurred in connection with the preparation, execution and delivery of
this Purchase Agreement and any Subsequent Purchase Agreement and the
transactions contemplated herein or therein.

ARTICLE XIV

SURVIVAL OF COVENANTS/SUPERSESSION

SECTION 14.1   Survival of Covenants/Supersession.  All covenants, agreements,
representations and warranties made herein or in any Subsequent Purchase
Agreement shall survive the consummation of the acquisition of the Loans
provided for in this Purchase Agreement or such Subsequent Purchase Agreement,
as applicable. All covenants, agreements, representations and warranties made
herein or in any Subsequent Purchase Agreement by or on behalf of the Seller
shall bind and inure to the benefit of any successors or assigns of the
Purchaser and the Interim Eligible Lender Trustee for the benefit of and on
behalf of the Purchaser and shall survive with respect to each Loan.  This
Purchase Agreement and each Subsequent Purchase Agreement supersedes all
previous agreements and understandings between the Purchaser and the Seller with
respect to the subject matter thereof.  Noteholders holding a majority of the
Outstanding Amount of the Controlling Class (or Certificateholders holding a
majority of the aggregate Percentage Interests of the Certificates, in the case
of any default which does not adversely affect the Indenture Trustee or the
Controlling Class) may, on behalf of all Noteholders and the Certificateholders,
waive, in writing, any default by the Seller or the Purchaser in the performance
of its obligations hereunder and any consequences thereof.  Upon any such waiver
of a past default, such default shall cease to exist, and any default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement and the other Transaction Documents.  No such waiver shall extend to
any subsequent or other default or impair any right consequent thereto.

ARTICLE XV

COMMUNICATION AND NOTICE REQUIREMENTS

SECTION 15.1   Notice.  

(a)

Except as otherwise provided herein, any notice required or permitted by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows:

If to the Seller, to:  




JPMorgan Chase Bank, National Association

c/o Collegiate Funding of Delaware, L.L.C.

Fredericksburg, Virginia 22408

Attn:  Assistant Treasurer

Facsimile:  (540) 368-5971

E-mail:  trustaccounting@cfsloans.com




If to the Purchaser, to:

Collegiate Funding of Delaware, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408

Attn: Assistant Treasurer

Facsimile:  (540) 368-5971

E-mail:  trustaccounting@cfsloans.com




If to the Master Servicer or the Administrator, to:  

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail: trustaccounting@cfsloans.com

If to the Issuer, to:

Chase Education Loan Trust 2007-A
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway

Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

with a copy to:

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail: trustaccounting@cfsloans.com

If to the Interim Eligible Lender Trustee, to:

The Bank of New York

c/o The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attn:  Clay Cardozo

Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com




If to the Eligible Lender Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to the Indenture Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com




If to Moody’s, to:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007




If to S&P, to:

Standard & Poor’s Ratings Services,

       a division of The McGraw-Hill Companies, Inc.,

55 Water Street

New York, New York

10041-0003

Attention: Asset Backed Surveillance Department, 42nd Floor

E-mail:  servicer_reports@standardandpoors.com




If to Fitch, to:

Fitch Ratings

One State Street Plaza

New York, New York 10004

Attention: Municipal Structured Finance Group




as such address, facsimile number or e-mail address for notices hereunder may be
changed by any party by like notice to each other party.

(b)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent if the sending party
has proof of receipt by the party to which it is sent, provided that, if such
notice is not sent during the normal business hours of the party to which it is
sent, such notice shall be deemed to have been sent at the opening of business
on the next Business Day of the party to which it is sent.  Notices sent to an
email address shall be deemed to have been given when sent if the sending party
has written acknowledgement of receipt from the party to which it is sent.

ARTICLE XVI

FORM OF INSTRUMENTS

SECTION 16.1   Form of Instruments.  All instruments and documents delivered or
to be delivered in connection with this Purchase Agreement and any Subsequent
Purchase Agreement, and all proceedings to be taken in connection with this
Purchase Agreement and any Subsequent Purchase Agreement and the transactions
contemplated herein and therein, shall, to the extent the forms of such
instruments or documents are attached hereto, be substantially in the form as
set forth in the attachments hereto, and the Purchaser shall have received from
the Seller copies of such documents as it or its counsel shall reasonably
request in connection therewith.  

ARTICLE XVII

MISCELLANEOUS

SECTION 17.1   Amendment.  

(a)

This Purchase Agreement, any Subsequent Purchase Agreement, any Bill of Sale and
any document or instrument delivered in accordance herewith or therewith may be
amended from time to time by the parties hereto, without the consent of any
Noteholder or Certificateholder but with prior written notice to the Rating
Agencies, for the purpose of (i) curing any ambiguity, correcting or
supplementing any provision which may be inconsistent with any other provision
herein or in any Subsequent Purchase Agreement, any Bill of Sale or any document
or instrument delivered in accordance herewith or therewith, the related
free-writing base prospectus, the related free-writing prospectus (as
supplemented by certain term sheet(s)), the related prospectus, the related
prospectus supplement and/or any other Transaction Document, (ii) complying with
applicable law or regulation or (iii) adding any provisions to or changing in
any manner or eliminating any of the provisions herein or in any Subsequent
Purchase Agreement, any Bill of Sale or any document or instrument delivered in
accordance herewith or therewith or modifying in any manner the rights of the
Noteholders or Certificateholders other than any amendment described in clause
(b) below; provided, however, that no such amendment described in clauses (i)
through (iii) above shall materially adversely affect the interests of the
Noteholders or the Certificateholders. An amendment will be deemed not to
materially adversely affect the interests of any Noteholder or Certificateholder
if the party requesting the amendment obtains and delivers to the other parties
hereto an Opinion of Counsel to that effect.

(b)

This Purchase Agreement, any Subsequent Purchase Agreement, any Bill of Sale and
any document or instrument delivered in accordance herewith or therewith may
also be amended from time to time by the parties hereto, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions herein or in any Subsequent Purchase Agreement, any Bill of Sale or
any document or instrument delivered in accordance herewith or therewith or
modifying in any manner the rights of the Noteholders or the Certificateholders,
with the consent of Noteholders of at least a majority of the aggregate
Outstanding Amount of the Controlling Class to the extent such amendment affects
the Noteholders and/or the consent of Certificateholders of at least a majority
of the aggregate Percentage Interests of the Certificates to the extent such
amendment affects the Certificateholders, in either case with prior written
notice to the Rating Agencies; provided, however, that no amendment shall:

(i)

increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Loans or distributions which are required to be made for
the benefit of the Noteholders or the Certificateholders, or change any Note
Rate; or

(ii)

reduce the percentage of the aggregate Outstanding Amount of any class of Notes
or Certificates, the consent of the holders of which is required for any
amendments to this Purchase Agreement, any Subsequent Purchase Agreement, any
Bill of Sale and any document or instrument delivered in accordance  herewith or
therewith;

without the consent of the holder of each Note or Certificate affected by that
change.

(c)

It shall not be necessary to obtain the consent of the Noteholders or the
Certificateholders pursuant to this Section 17.1 to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.

(d)

Promptly after the execution of any amendment to this Purchase Agreement or in
any Subsequent Purchase Agreement, any Bill of Sale or any document or
instrument delivered in accordance herewith or therewith, the Interim Eligible
Lender Trustee shall furnish a copy of such amendment to each of the Rating
Agencies.

(e)

Prior to the execution of any amendment to this Purchase Agreement, any
Subsequent Purchase Agreement, any Bill of Sale and any document or instrument
delivered in accordance  herewith or therewith, the Interim Eligible Lender
Trustee shall be entitled to receive and rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this Purchase
Agreement.  The Interim Eligible Lender Trustee may, but shall not be obligated
to, execute and deliver such amendment which affects its rights, powers, duties
or immunities under this Purchase Agreement or otherwise.

(f)

Notwithstanding anything in this Section 17.1 to the contrary, no amendment,
modification or supplement to this Agreement may significantly change the
permitted activities of the Issuer set forth in Section 2.3 of the Trust
Agreement without the consent and approval of holders of at least a majority of
the Outstanding Amount of the Notes and, subject to Section 4.6 of the Trust
Agreement, holders of at least a majority of the aggregate Percentage Interests
of the Certificates.

SECTION 17.2   Nonpetition Covenants.  Notwithstanding any prior termination of
this Purchase Agreement, neither the Seller nor the Interim Eligible Lender
Trustee shall, at any time, institute against the Purchaser any bankruptcy
proceedings under any United States federal or State bankruptcy or similar law
in connection with any obligations relating to this Purchase Agreement or any of
the other Transaction Documents.  The foregoing shall not limit the rights of
the Seller or the Interim Eligible Lender Trustee to file any claim in, or
otherwise take any action with respect to, any insolvency proceeding that was
instituted against the Purchaser by a Person other than the Seller or the
Interim Eligible Lender Trustee.

SECTION 17.3   GOVERNING LAW.  THIS PURCHASE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 17.4   Further Assurances.  The Seller, the Purchaser and the Interim
Eligible Lender Trustee agree to do and perform, from time to time, any and all
acts and to execute any and all further instruments required or reasonably
requested by the other party hereto or by the Issuer or the Indenture Trustee
more fully to effect the purposes of this Agreement, including the execution of
any financing statements, amendments, continuation statements or releases
relating to the Loans for filing under the provisions of the UCC or other law of
any applicable jurisdiction.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective officers or agents hereunto duly authorized,
as of the day and year first above written.







JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Seller




By: /s/ Kenneth E. Bilyeu, Jr.

Name: Kenneth E. Bilyeu, Jr.

Title: Senior Vice President




COLLEGIATE FUNDING OF DELAWARE, L.L.C., as Purchaser




By:_ /s/ Kenneth E. Bilyeu, Jr.

Name: Kenneth E. Bilyeu, Jr.

Title: Treasurer




THE BANK OF NEW YORK, not in its individual

capacity but solely as Interim Eligible Lender Trustee




By:  /s/  William Cardozo

Name: William Cardozo

Title: Agent








--------------------------------------------------------------------------------

Attachment A







PURCHASE AGREEMENT

BLANKET ENDORSEMENT DATED JULY 2, 2007

JPMorgan Chase Bank, National Association (the “Seller”), by execution of this
instrument (this “Blanket Endorsement”), hereby endorses the attached promissory
note which is one of the Student Loan Notes described in the Initial Bill of
Sale, dated the date hereof, executed by the Seller in favor of The Bank of New
York, as interim eligible lender trustee (the “Interim Eligible Lender Trustee”)
for the benefit of and on behalf of Collegiate Funding of Delaware, L.L.C. (the
“Purchaser”).  This Blanket Endorsement is in blank, unrestricted form and
without recourse except as provided in Article VI of the Purchase Agreement,
dated July 2, 2007, among the Seller, the Purchaser and the Interim Eligible
Lender Trustee.

This Blanket Endorsement may be effected by attaching either this instrument or
a facsimile hereof to each or any of the Student Loan Notes.

Notwithstanding the foregoing, the Seller agrees to individually endorse each
Student Loan Note in the form provided by the Purchaser as the Purchaser may
from time to time reasonably require or if such individual endorsement is
required by the Guarantor of the Loan.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Purchase Agreement.

THE SALE AND PURCHASE OF THE INITIAL LOANS SHALL BE SUBJECT TO THE TERMS,
CONDITIONS AND COVENANTS, INCLUDING THIS BLANKET ENDORSEMENT, AS SET FORTH IN
THE PURCHASE AGREEMENT. BY EXECUTION HEREOF, THE SELLER ACKNOWLEDGES THAT THE
SELLER HAS READ, UNDERSTANDS AND AGREES TO BE BOUND BY ALL TERMS, CONDITIONS AND
COVENANTS OF THE PURCHASE AGREEMENT.  THE SALE AND PURCHASE SHALL BE CONSUMMATED
UPON THE PURCHASER’S PAYMENT TO THE SELLER OF THE PURCHASE PRICE (AS DEFINED IN
THE PURCHASE AGREEMENT) AND DELIVERY OF THE APPLICABLE PERCENTAGE OF THE
CERTIFICATE AND, UNLESS OTHERWISE AGREED BY THE SELLER AND THE PURCHASER, SHALL
BE EFFECTIVE AS OF THE DATE OF THE INITIAL BILL OF SALE.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Blanket Endorsement to
be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.







SELLER




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

1111 Polaris Parkway

Columbus, Ohio 43240




Lender Code:  803000




By:______________________________

        (Signature of Authorized Officer)







Name:

Title:




 




PURCHASER




COLLEGIATE FUNDING OF DELAWARE, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408




Lender Code:  833891




By:______________________________

(Signature of Authorized Officer)




Name:

Title:




Date of Purchase:  July 2, 2007







 

 




PURCHASER




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser




10161 Centurion Parkway

Jacksonville, Florida 32256




Lender Code:  833891




By:______________________________

(Signature of Authorized Officer  

or agent)




Name:

Title:




Date of Purchase:  July 2, 2007





--------------------------------------------------------------------------------

Attachment B







INITIAL BILL OF SALE DATED JULY 2, 2007

The undersigned JPMorgan Chase Bank, National Association (the “Seller”), for
value received and pursuant to the terms and conditions of the Purchase
Agreement, dated July 2, 2007 (the “Purchase Agreement”) among the Seller,
Collegiate Funding of Delaware, L.L.C. (the “Purchaser”), and The Bank of New
York , as interim eligible lender trustee (the “Interim Eligible Lender
Trustee”) for the benefit of and on behalf of the Purchaser under the Interim
Eligible Lender Trustee Agreement, dated as of July 2, 2007 between the
Purchaser and the Interim Eligible Lender Trustee, does hereby sell, assign and
convey to the Interim Eligible Lender Trustee for the benefit of and on behalf
of the Purchaser and its assignees all right, title and interest of the Seller
in the Initial Loans listed on Schedule A attached hereto, including the
interest of the Seller in the guarantee related to a Loan under FFELP (20 U.S.C.
1071 et seq.), that the Interim Eligible Lender Trustee, for the benefit of and
on behalf of the Purchaser, has accepted for purchase.  The Initial Loans
accepted for purchase by the Interim Eligible Lender Trustee, for the benefit of
and on behalf of the Purchaser, and the effective date of sale and purchase are
described below and the individual accounts are listed on Schedule A attached
hereto.

The Seller hereby makes the representations, warranties and covenants set forth
in Sections 5.1, 5.2 and 5.4 of the Purchase Agreement. The Seller authorizes
the Master Servicer (or if directed by the Master Servicer, the Subservicer),
for the benefit of and on behalf of the Purchaser, to use a copy of this
document (in lieu of OE Form 1074) as official notification to the applicable
Guarantor(s) (listed below) of assignment to the Interim Eligible Lender
Trustee, for the benefit of and on behalf of the Purchaser, of the Initial Loans
on the Closing Date.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Purchase Agreement.




LISTING OF LOANS ON FOLLOWING PAGE











--------------------------------------------------------------------------------










         Schedule A







List of Initial Loans:




[CD-ROM with information relating to the Initial Loans delivered to the
Depositor]




Guarantor(s):




·

American Student Assistance

·

The Pennsylvania Higher Education Assistance Agency

·

Texas Guaranteed Student Loan Corporation








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Initial Bill of Sale to
be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.




SELLER




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

1111 Polaris Parkway

Columbus, Ohio 43240




Lender Code:  803000




By:______________________________

        (Signature of Authorized Officer)




Name:

Title:




 




PURCHASER




COLLEGIATE FUNDING OF DELAWARE, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408




Lender Code:  833891




By:______________________________

(Signature of Authorized Officer)




Name:

Title:




Date of Purchase:  July 2, 2007




 

 




PURCHASER




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser




10161 Centurion Parkway

Jacksonville, Florida 32256




Lender Code:  833891




By:______________________________

(Signature of Authorized Officer

or agent)




Name:

Title:




Date of Purchase:  July 2, 2007




LOAN TRANSMITTAL SUMMARY FORM




[CD-ROM with information relating to the Initial Loans delivered to the
Depositor]





--------------------------------------------------------------------------------

Attachment C




SUBSEQUENT PURCHASE AGREEMENT NUMBER [___]

Dated as of [______], 20[__]




Pursuant to the Purchase Agreement, dated as of July 2, 2007 (the “Purchase
Agreement”) among JPMorgan Chase Bank, National Association (the “Seller”),
Collegiate Funding of Delaware, L.L.C. (the “Purchaser”) and The Bank of New
York, as interim eligible lender trustee (the “Interim Eligible Lender Trustee”)
for the benefit of and on behalf of the Purchaser, the Seller hereby offers [for
sale] [to substitute certain Loans by transferring] to the Interim Eligible
Lender Trustee for the benefit of and on behalf of the Purchaser under the
Interim Eligible Lender Trustee Agreement, dated as of July 2, 2007 between the
Purchaser and the Interim Eligible Lender Trustee, the entire right, title and
interest of the Seller in the Loans described in the related Subsequent Bill of
Sale and the related Loan Transmittal Summary Form incorporated herein, and, to
the extent indicated below, the Interim Eligible Lender Trustee, for the benefit
of and on behalf of the Purchaser, accepts the Seller’s offer.

TERMS, CONDITIONS AND COVENANTS

In consideration of the [Additional Loans Purchase Price, the Seller hereby
sells] [transfer from the Seller of the ownership of the Loans being substituted
for, the Seller hereby substitutes such Loans by transferring] to the Interim
Eligible Lender Trustee, for the benefit of and on behalf of the Purchaser, the
entire right, title and interest of the Seller in the Loans accepted for
[purchase] [substitution], subject to all the terms and conditions of the
Purchase Agreement and any amendments thereto permitted by its terms,
incorporated herein by reference.  [The applicable Additional Loans Purchase
Price] [The amount to be deposited by the Seller into the Collection Account
pursuant to Section 6.2 of the Purchase Agreement] shall be $[              ].

This document shall constitute a Subsequent Purchase Agreement referred to in
the Purchase Agreement and, except as modified herein, each term used herein
shall have the same meaning as in the Purchase Agreement.  All references in the
Purchase Agreement to Loans or [Additional Trust Student Loans] [Substituted
Loans], as applicable, shall be deemed to refer to the [Additional Trust Student
Loans] [Substituted Loans] governed by this Subsequent Purchase Agreement. The
Seller hereby makes all the representations, warranties and covenants set forth
in Sections 5.1, 5.2 and 5.4 of the Purchase Agreement regarding the [Additional
Trust Student Loans] [Substituted Loans] described in the related Subsequent
Bill of Sale and the related Loan Transmittal Summary Form, as of the related
Purchase Date or as of the date otherwise specified in said Sections.

The Seller authorizes the Master Servicer (or if directed by the Master
Servicer, the Subservicer), for the benefit of and on behalf of the Purchaser,
to use a copy of the related Subsequent Bill of Sale, including the Loan
Transmittal Summary Form attached to such Subsequent Bill of Sale (in lieu of OE
Form 1074), as official notification to the applicable Guarantor of assignment
to the Interim Eligible Lender Trustee, for the benefit of and on behalf of the
Purchaser, of the [Additional Trust Student Loans purchased] [Substituted Loans
transferred] pursuant hereto on the Purchase Date.

The Cutoff Date under this Subsequent Purchase Agreement is the opening of
business on [_________], 200[_].





--------------------------------------------------------------------------------







The parties hereto intend that the transfer of [Additional Trust Student Loans]
[Substituted Loans] described in the related Subsequent Bill of Sale and related
Loan Transmittal Summary Form be, and be construed as, a valid [sale of such
Additional Trust Student Loans] [substitution of such Substituted Loans] from
the Seller to the Interim Eligible Lender Trustee, for the benefit of and on
behalf of the Purchaser.  However, in the event that, notwithstanding the
intention of the parties, such transfer is deemed to be a transfer for security,
the Seller hereby grants to the Purchaser a first priority security interest in
and to all [Additional Trust Student Loans] [Substituted Loans] described in the
related Subsequent Bill of Sale and related Loan Transmittal Summary Form and
any proceeds thereof to secure a Loan in an amount equal to the [Additional
Loans Purchase Price of such Additional Trust Student Loans] [Purchase Amount of
such Substituted Loans].





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Subsequent Purchase
Agreement Number [____] to be duly executed by their respective officers or
agents hereunto duly authorized, as of the day and year first above written.







JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Seller







By:___________________________

Name:

Title:




COLLEGIATE FUNDING OF DELAWARE, L.L.C., as Purchaser




By:___________________________

Name:

Title:







THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee




By:___________________________

Name:

Title:








--------------------------------------------------------------------------------










SUBSEQUENT PURCHASE AGREEMENT NUMBER [___]
[___] BLANKET ENDORSEMENT DATED [_______], 20[__]




JPMorgan Chase Bank, National Association (the “Seller”), by execution of this
instrument (this “Blanket Endorsement”), hereby endorses the attached promissory
note which is one of the Student Loan Notes described in the Subsequent Bill of
Sale, dated the date hereof, executed by the Seller in favor of The Bank of New
York, as interim eligible lender trustee (the “Interim Eligible Lender Trustee”)
for the benefit of and on behalf of Collegiate Funding of Delaware, L.L.C. (the
“Purchaser”).  This Blanket Endorsement is in blank, unrestricted form and
without recourse except as provided in Article VI of the Purchase Agreement
referred to in the Subsequent Purchase Agreement among the Seller, the Purchaser
and the Interim Eligible Lender Trustee (the “Subsequent Purchase Agreement”).

This Blanket Endorsement may be effected by attaching either this instrument or
a facsimile hereof to each or any of the Student Loan Notes.

Notwithstanding the foregoing, the Seller agrees to individually endorse each
Student Loan Note in the form provided by the Purchaser as the Purchaser may
from time to time reasonably require or if such individual endorsement is
required by the Guarantor of the Loan.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Purchase Agreement.

THE [SALE AND PURCHASE OF THE ADDITIONAL TRUST STUDENT LOANS] [TRANSFER OF THE
SUBSTITUTED LOANS] SHALL BE SUBJECT TO THE TERMS, CONDITIONS AND COVENANTS,
INCLUDING THIS BLANKET ENDORSEMENT, AS SET FORTH IN THE RELATED SUBSEQUENT
PURCHASE AGREEMENT.  BY EXECUTION HEREOF, THE SELLER ACKNOWLEDGES THAT THE
SELLER HAS READ, AND UNDERSTANDS AND AGREES TO BE BOUND BY ALL TERMS, CONDITIONS
AND COVENANTS OF THE SUBSEQUENT PURCHASE AGREEMENT.  THE [SALE AND PURCHASE]
[SUBSTITUTION] SHALL BE CONSUMMATED UPON THE PURCHASER’S [PAYMENT TO THE SELLER
OF THE ADDITIONAL LOANS PURCHASE PRICE] [TRANSFER TO THE SELLER OF OWNERSHIP OF
THE LOANS BEING SUBSTITUTED FOR] AND, UNLESS OTHERWISE AGREED BY THE SELLER AND
THE PURCHASER IN WRITING, SHALL BE EFFECTIVE AS OF THE DATE OF THE SUBSEQUENT
BILL OF SALE.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Blanket Endorsement to
be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.










SELLER




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

1111 Polaris Parkway

Columbus, Ohio 43240




Lender Code:  




By:______________________________

        (Signature of Authorized Officer)







Name:

Title:




 




PURCHASER




COLLEGIATE FUNDING OF DELAWARE, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408




By:______________________________

(Signature of Authorized Officer)




Name:

Title:




Date of Purchase:  [_____]




 

 




PURCHASER




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:

Title:




Date of Purchase:  [_____]





--------------------------------------------------------------------------------










Attachment D




SUBSEQUENT BILL OF SALE
DATED [______], 20[_]

The undersigned (the “Seller”), for value received and pursuant to the terms and
conditions of Subsequent Purchase Agreement Number [___], dated as of [_____],
200[_] (the “Subsequent Purchase Agreement”) among the Seller, Collegiate
Funding of Delaware, L.L.C. (the “Purchaser”), and The Bank of New York , as
interim eligible lender trustee (the “Interim Eligible Lender Trustee”) for the
benefit of and on behalf of the Purchaser under the Interim Eligible Lender
Trustee Agreement, dated as of July 2, 2007 between the Purchaser and the
Interim Eligible Lender Trustee, does hereby [sell,] assign and convey to the
Purchaser and its assignees all right, title and interest of the Seller in the
[Additional Trust Student Loans] [Substituted Loans] listed on Schedule A
attached hereto, including the interest of the Seller in the guarantee related
to a Loan under FFELP (20 U.S.C. 1071 et seq.), that the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser has accepted for
[purchase] [substitution].  The [Additional Trust Student Loans] [Substituted
Loans] accepted for [purchase] [substitution] by the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Purchaser and the effective date
of [sale and purchase] [substitution] are described below and the individual
accounts are listed on the Schedule A attached hereto.

The Seller hereby makes the representations, warranties and covenants set forth
in Sections 5.1, 5.2 and 5.4 of the Purchase Agreement incorporated by reference
in the Subsequent Purchase Agreement related hereto. The Seller authorizes the
Master Servicer (or if directed by the Master Servicer, the Subservicer) for the
benefit of and on behalf of the Purchaser to use a copy of this document (in
lieu of OE Form 1074) as official notification to the applicable Guarantor(s)
(listed below) of assignment to the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Purchaser of the [Additional Trust Student
Loans] [Substituted Loans] accepted for [purchase] [substitution], on the
related Purchase Date.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Purchase Agreement.

LISTING OF LOANS ON FOLLOWING PAGE








--------------------------------------------------------------------------------







Schedule A




List of Loans:




[CD-ROM with information relating to the [Additional Trust Student Loans]
[Substituted Loans] delivered to the Depositor]




Guarantor(s):




[TBP.]








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Subsequent Bill of Sale
to be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.







SELLER




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

1111 Polaris Parkway

Columbus, Ohio 43240




Lender Code:  




By:______________________________

        (Signature of Authorized Officer)







Name:

Title:




 




PURCHASER




COLLEGIATE FUNDING OF DELAWARE, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408




By:______________________________

(Signature of Authorized Officer)




Name:

Title:




Date of Purchase:  [_____]




 

 




PURCHASER




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of the Purchaser




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:

Title:




Date of Purchase:  [_____]











--------------------------------------------------------------------------------













LOAN TRANSMITTAL SUMMARY FORM







[CD-ROM with information relating to the

[Additional Trust Student Loans] [Substituted Loans] delivered to the Depositor]






